UNITED STATES DISTRICT COURT.
FOR THE DISTRICT OF RHODE ISLAND

STEVEN PALANGE
&. K.P. a minor child C.A. NO. 1:19-cv-00340-JIM-PAS
PRO SE PLAINTIFFS

Vs.

Margarita E. Palange, Richard Updegrove,
Sandra Lanni, Tanya Gravel, Lois Iannone,
Michael B. Forte, Ronald Pagliarini,
Peter F, Neronha, Jean Maggiacomo,
Courtney E. Hawkins
- all as private citizens.
DEFENDANTS

VERIFIED COMPLAINT FOR VIOLATIONS OF CONSTITUTIONAL
AND CIVIL RIGHTS SEEKING INJUNCTIVE AND DECLARATORY

RELIEF

PRELIMINARY STATEMENT

1. This is a Federal Civil Rights Complaint brought pursuant to 42 U.S.C.
sec. 1983, the Supremacy Clause of the U.S. Constitution, the Rhode
Island and Federal Uniform Declaratory Judgement Acts, the 9th, 1st, 4th,
14th, 5th, Amendments of the United States Constitution in seeking an

order declaring that the policies and practices of Michael B. Forte deprive

 
Steven Palange and his minor daughter K.P. of their United States and the
State of Rhode Island Constitutional Rights. For instance, he is denied his
right to be free from deprivation of his property, liberty and life without
due process of law, his rights to family integrity and familial relationships

and his rights to equal protection under state and federal laws.

. Steven Palange (the plaintiff) seeks declaratory and injunctive relief to
end the unlawful and discriminatory treatment of himself and all others

similarly situated.

JURISDICTION AND VENUE

. This Court has subject matter jurisdiction over this lawsuit under 28

U.S.C. sec. 1331 because this case involves federal questions pertaining to

the United States Constitution.

. The Court also has proper pendent jurisdiction arising under state laws.
Venue is proper in this Court because the defendants reside in this

judicial district and this is the judicial district where the causes of actions

have arisen.

PARTIES
1. Plaintiff Steven J. Palange is a natural-born citizen of the United States
and the State of Rhode Island. He resides at 10 Grandville Court Apt. 934,
Wakefield, Rhode Island 02879. He and his minor daughter have been
deprived of their Constitutional Rights per past court proceedings and
thus, continue to be deprived of their Constitutional Rights unless this
Court is to bar the Defendants from engaging in the illegal conduct which
has subjected Steven J. Palange to numerous ongoing and prospective
violations of his Constitutional Rights.

2. K.P. is the minor daughter of Steven Palange and Margarita Palange. K.P.
K.P. was born on “redacted”. K.P. is a citizen of the State of Rhode Island
and a natural-born citizen of the United States of America. Her current
whereabouts are not known to Steven J. Palange or this court.

3. Mr. Palange requests that K.P.s current whereabouts be made known to the
Court of Rhode Island. As well as requesting that Mother of minor child
be banned from removing minor K.P. from the state of Rhode Island or the
United States.

4. Currently, K.P. is not represented by an attorney licensed to practice law in
this Court, thus Steven J. Palange requests a Guardian Ad Litem (GAL) be

appointed and paid for by the court in order to represent the best interests
of said Minor Child. Furthermore, Steven J Palange requests that the
Guardian Ad Litem be a neutral party that holds no past ties to any of the
previously named defendants or Steven J Palange himself.

. Defendant Michael B. Forte is the chief administrative officer of the day
to day operations of the Rhode Island Family Court and he has direct
control of all or many participants that work and operate in the Rhode
Island Family Court and the Rhode Island Supreme Court as they relate to
Family Court matters.

. Mr. Forte knowingly has been and continues to violate the United States
Constitutional Rights of Steven Palange pertaining to his right to familial
relationship with his minor child K.P.. Mr. Forte is responsible for
formulating, implementing as well as orchestrating and enforcing the
policies and practices engaged in by persons working on his behalf within
the day to day operations of the Rhode Island Family Court. Michael Forte
has caused, enforced and continues to enforce the challenged laws,
customs, and practices applied against Steven J. Palange.

. Michael B. Forte’s conduct violates long standing and established
Constitutional and statutory Rights. A formal complaint is being made

requesting be brought under review for misconduct and abuse of power
while working in the Rhode Island judicial system. Furthermore, Michael
B. Forte does not have any 11th Amendment immunity, nor does he have

any qualified immunity acting as a State representative.

. Michael B. Forte is being sued in his official and individual capacity, not

acting on behalf of the State of Rhode Island. As well as being sued in his
official and individual capacity for declaratory and prospective injunctive

relief.

STATEMENT OF FACTS

 

. The First Amendment of the United States Constitution provides that
government "shall make no law...abridging the freedom of speech...or to
petition the Government for a redress of grievances”. The First
Amendment corresponds with Article 1, Section 21 of the Rhode Island
Constitution states: "The citizens have a right in a peaceable manner...to
apply to those invested with the powers of government, for redress of

grievances. ..No law abridging the freedom of speech shall be enacted.
2. Due to both the First Amendment and Article 1, Section 21 of the Rhode
Island Constitution Steven J Palanges rights should be protected and
upheld during all court proceedings. Furthermore, the 14th Amendment
requires the States to respect Due Process rights of individuals.

3, Prior to May 9, 2018 Michael B. Forte established and caused dishonest
and unlawful practices to be engaged in within the operations of the
Rhode Island courts. His personal conduct caused the following set of
circumstances and facts which have resulted in the constitutional
deprivations of a familial relationship between daughter K.P. and Father
Steven J. Palange.

4. The following statements of fact regarding Michael Forte describes the
actions and conduct and involvement of official representatives of the
State of Rhode Island that violates the laws and Constitution of the United
States of America and the State of Rhode Island. It also describes and
seeks relief from impending severe deprivations of K.P. and Steven J.
Palange whos Constitutional Rights and Personal Safety have been

violated
5. Further described are various past and ongoing suffering from dishonest,
violent and criminal conduct engaged in by individuals cloaked with color
of Rhode Law, dishonesty and impunity caused by Michael Forte.

6. This lawsuit also claims that all activity, judgments, orders, findings, and
restraints on the liberties and properties and lives of K.P. and Steven J
Palange created by Michael B. Forte since May 9, 2018, are revaluated
and thus made void upon completion of revaluation.

7. Both the Fourth Amendment of the United States Constitution and Article
I, Section 6 of the Rhode Island Constitution provides: "The right of the
people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no Warrants
shall issue, but upon probable cause, supported by oath or affirmation, and
particularly describing the place to be searched, and the persons or things
to be seized."

8. On August 20th 2013, a marriage settlement agreement between Steven
and Margarita was officiated in the Rhode Island Family Court. See
attached marital settlement agreement dated August 20th 2013. (See

Exhibit 1)
9. In the months before May 9, 2018, Margarita Palange developed a plan to
obtain full physical and emotional possession of K.P. and deny Steven J
Palange a familial relationship with K.P., which in turn deprived K.P. of
having her father Steven J. Palange partake in being an active parent in
K.P.s life.

10.Margarita Palanges plan further consisted of extorting money from Steven
by obtaining false official records orders and judgments to compel, under
threat of injury, Steven J Palange to pay her money. Her plan was further
motivated by her desire to punish Steven J Palange on account of
information he published on the internet that angered her and information
that she feared would pose a threat to herself or her daughter by exposing
the truth. Margarita Palange was further motivated to compel Steven J
Palange to be silent on the internet.

11.Margarita Palange summoned the assistance of Attorney Richard E.
Updegrove Jr to put her plans against Steven J Palange into effect on or
about May 8, 2019. The following day on May 9, 2018, pursuant to
knowing that he may be a benefactor of and may obtain judgments and
orders with official certifications corruptly, without due process of law

and dishonestly Attorney Updegrove conducted a cursory review of
Margarita Palanges plans and desires, the financial capabilities, and
conspired with Margarita Palange to file pleadings in court that are
dishonest and against the law.

12. Mr. Updegrove filed in Court an ex-parte motion to take physical custody
of K.P. and other emergency relief when there were no facts to suggest
Steven J Palange was a danger to himself or any persons surrounding.
There was no showing of an impending threat of irreparable harm.
Margarita Palange and Attorney Updegrove filed that Motion knowing
that they were violating Rule 11 and the laws and customs that mandate
that all pleadings filed in court be truthful after conducting a reasonable
inquiry. In this case, Attorney Updegrove and Margarita Palange
knowingly filed a pleading that did not justify the relief they were seeking
into a system controlled by Michael Forte that encourages and protects
false and or malicious pleadings to be used in cases against men and pro
se litigants. Attorney Updegrove and Margarita were promised the
benefits of participation in an illegal program that collects and extorts
money corruptly and disguise and launder the money as Child support by

Michael Forte.
13. Upon information and belief, On May 9, 2018 Attorney Updegrove,
Margarita Palange along with Judge Lanni agreed to create an Order
against Steven J Palange depriving him of his daughter without, any
allegations or findings that Steven J Palange was or is a threat to anyone,
without notice, an opportunity to be heard, and without a record. See
EMERGENCY EX-PARTE MOTION attached.

14. Judge Sandra Lanni, along with the previously named defendants, in this
case, agreed participated as individuals to conspire with Michael Forte,
Attorney Updegrove, and Margarita Palange to kidnap K.P., violate the
Constitution and laws of the United States via conduct and policy that
defrauds the Court. Judge Lanni is not acting as an official of the State of
Rhode Island rather she is acting as an individual co-operating in a
racketeer influenced corrupt organization disguised as a faction of the
Rhode Island court system. Because of her conduct that has severely and
injuriously harmed and violated the long standing and well established
Constitutional rights of K.P. and Steven Palange. We request that Judge
Lanni is held in contempt of this court until she has been fully
investigated, and upon completion of the investigation is stripped of her

official capacity as a state representative and as her capacity as a judicial

10
officer. Judge Lanni’s experience, common sense, education and
knowledge of the law indicate that her involvement of participating in
creating the false Order on May 9, 2018, essentially kidnapping K.P. was a
conscious act and there was a deliberate intent to violate the Constitution.

15. To begin with, the defendants purposely met and conferred off the record
to conceal what they knew to be an illegal act. The creation of a frivolous
and malicious emergency Order to seize K.P. and separate her from her
father the plaintiff Steven J Palange. The motive being substantial
amounts of money and control. The intentional refusal to make a record
of a proceeding that takes an individual, and a minor child from her family
indicates a collective and individual consciousness of guilt. In other
words, if the defendants felt that they were acting in good faith to protect
K.P. and Margarita Palange then a record would have been made of
findings of facts and law relied upon to invoke such upon K.P. and Steven
J Palange.

16. In a private and off the record session Attorney Updegrove and Judge
Lanni created the false order. Judge Lanni provided no findings of facts
that K.P. had been harmed or was likely to be harmed by Steven J Palange.

Since at least May 9, 2018, and continuing till present the named

11
defendants have acted to corruptly influence the outcome of court
proceedings and cause other individuals and officials they work with to
violate the laws.

17.The first hearing of this case started off with private chamber conference
and were immediately followed by Mr. Palange’s attorney, Ms. Tanya
Gravel, standing before Judge Lanni and agreeing to 1. The restraining
order keeping Mr. Palange from his child, 2. That Mr. Palange would
undergo a mental health evaluation, and 3. That Mr. Palange agreed to pay
child support as of the hearing date of May 9th, 2018. Upon hearing these
words come out of his lawyer’s mouth, having not heard of discussing
these agreements, Mr. Palange spoke up and OBJECTED to all of the
above.

18.After objecting to the private chamber agreements made without the
benefit of an official transcript of what was discussed, Ms. Gravel tried to
agree to three significant Constitutional Rights of Mr. Palange and his
minor daughter, without due process by not even asking if Mr. Palange
agreed to these conditions.

19. At the end of the May 9th, 2018 hearing Mr. Palange addressed honorable

Judge Lanni directly and asked her why she was ordering him to have a

12
mental health examination. Judge Lanni replied “because you admitted to
smoking marijuana.” Mr. Palange replied that he has a valid RI Medical
Marijuana license. To which Judge Lanni replied “I follow Federal laws
so you are a criminal and hence I have the legal right to order you to a
mental health evaluation. Review of the May 9th transcript is void of this

dialogue between honorable Judge Lanni and the Plaintiff Mr. Palange.

20. Some weeks after May 5th, 2018 Attorney Tanya Gravel, while acting as
Steven J Palanges attorney, was induced and influenced by Forte, Lanni,
Updegrove and pursuant to Forte’s policy of requiring attorneys practicing
law in court to be dishonest and produce to the record and court that
which Forte requires from them.... In this case it meant agreement and
compliance with the May 9th, 2018 order and doing so without the
consent, best interest, and permission of Steven Palange or K.P..
Specifically Attorney Gravel engaged in numerous off the record and
generally secretive communications, directly and or directly with Forte,
Lanni, Updegrove.

21.The above mentioned act includes but is not limited to the communication

from Mr Palanges Attorney to the named defendants above stating Mr

13
Palange “Being a danger to his child” based on the fact that on several
occasions Mr Palange “Brings K.P. late to school” or “Recently forgot a
field trip school lunch, and equally and imminent dangers to his child.”
None of which pose a threat to K.P..

22.A Guardian Ad Litem was assigned to evaluate the domestic situation of
K.P. The Guardian Ad Litem was paid approximately $8,000. The
Guardian Ad Litem Lois Iannone never set eyes on the child or spoke to
her alone without the mother present. The Guardian Ad Litem never spoke
to the minor child K.P. regarding a domestic abuse related case or was
able to attain the best interests of the child due to the threatening presence
of Margarita Palange on the occasions that the GAL met with K.P..

23. On September 20th, 2018 Mr. Palange was finally “Referred For
Supervised Visitation”, over four months since his shared custody, shared
placement and being primary caretaker of K.P. was terminated.

24.The May 9th the ex-parte “emergency” motion was frivolous in that,
according to the affidavit of Ms. Palange, K.P.s mother, there was no
“imminent harm and danger to the minor child K.P.

25.Mr. Palange has been barred by the R.I. Family Court’s IT Department

after he requested several times to get access to the State of Rhode Island

14
Electronic Filing System. Mr. Palange has a string of emails between
himself and an unnamed IT employee of the Court who repeatedly
claimed Pro Se did not have a Right to submit Pleadings electronically.
Mr. Palange was finally informed by a Court IT employee representing the
IT Dept that Mr. Palange’s repeated requests for access had to be
addressed by the Court’s legal department.

26.Mr. Palange and K.P. Due Process Rights to reliable legal services were
violated and compromised when Michael B. Forte relieved Guardian Ad
Litem Lois Iannone of all responsibilities to not only testify on the minor
child K.P.s behalf in future hearings but by doing this Mr. Forte
“sanctions” the abuse that is a practice and pattern of Guardian Ad Litem
charging thousands and tens of thousands of dollars for investigations
where the Guardian Ad Litem never laid physical eyes on the child. The
Defendant Mr. Palange had concerns and facts that alleged K.P. was being
abused by her mother’s boyfriend. Mr. Palange specifically requested that
the Ad Litem “see” the child and ask her about her relationship with the
mother’s boyfriend who lived in the house full time but didn’t contribute
financially to the household. Michael B. Forte’s ongoing practices are

severe and extremely injurious to Steven Palange and his minor daughter

15
K.P.. The consequences that Steven Palange and his daughter K.P. are
irrevocably harmed unless Mr. Forte is preemptively injunctive relief is
granted.

27.Mr. Forte is directly responsible for Mr. Palange and K.P. having “no
physical contact” or be within 500 yards of each other for over one year.
He specifically ordered honorable Judge Sandra Lanni to never allow Mr.
Palange to see his child by relieving Mr. Palange of the all Visitation,
supervised or otherwise was terminated, per Michael B. Forte. This was in
response to Mr. Palange expressing his First Amendment Freedom of
Speech.

28.Mr. Forte has personal knowledge that K.P.’s mother was a flight risk. Mr.
Forte was monitoring this case and must be aware that the Defendant Mr.
Palange filed numerous pleadings expressing that his wife and child were
flight risks. Mr. Forte, in not his official capacity, as Head of RI Family
Court “ordered” Judge Sandra Lanni to not interfere with the mother’s
plans to flee the State. Mr. Palange testified to this flight risk during a
courtroom hearing. Mr. Palange defend his opening a sales office in
Adams County PA, the home of Ms. Palange’s live in boyfriend Mr.

Michael Garretson. Less than six months after Honorable Judge Sandra

16
Lanni accused Mr. Palange “on the stand” of being a “a man who lacks all
credibility” for his wildly speculative claims his ex-wife and mother of
K.P. would flee the State of Rhode Island, Ms. Palange fled the State of
Rhode Island and in violation of a Divorce Agreement that specifically
forbid either parent from removing K.P. from the State without a Court
Order.

29. Because of the practices and patterns of abuse of due process and Civil
Rights not done in his official capacity but as a private citizen and for the
financial gain of his constituency, the lawyers who work the financial
abuse being done to citizens within Rhode Island Family Court. Ms.
Palange and K.P.s whereabouts are as of July

30. K.P. and Steven Palange are denied the completely obstructed in their
ability to cohabitate, communicate and be one as a family. His
Constitutional Rights have been abrogated by specific actions that were
perpetrated by Mr. Forte. Specifically, on or about December 11th 2018,
Mr. Forte had his assistant Ronald Pagliarini call Mr. Palange to inform
him that based on anti-RI Family Court social media posts, that he,
Michael B. Forte was terminating supervised visitation at the Providence

Family Court. Termination of his supervised visitation was in retaliation

17
of Mr. Palange’s expressing his Freedom of Speech. Phone records will
reveal that Mr. Ron Pagliarini called Mr. Palange on or about the date
claimed to inform him of Mr. Forte’s abuse of his Civil and Constitutional
Rights.

31.Mr. Forte is responsible for supporting and enforcing a practice and
pattern of allowing Justices to have private chamber conferences with one
or both lawyers without the benefit of a stenographic or audio recording,
as was done to Mr. Palange in every hearing he was represented by
counsel. Mr. Forte also supports private chamber testimony when it will
contribute to increasing the length and expensive of litigation.

32.Mr. Forte also supports a practice and pattern of adjudication that
increases the cost of litigation by allowing private chamber conferences,
in not just one or two hearings per case but off transcript without the
protections offered by transcript or recording are being conducted as a
“practice and pattern”. These off transcript discussions beyond the
protections cited, offer opportunity to make private backroom dealings
that violate both Due Process but Constitutional Rights.

33.Supreme court found in ex parte that an official who engages in an

unconstitutional action cannot be held to be performing it on behalf of the

18
state even if the official complies with the states own laws. As well as
Article 3 of the Constitution supremacy clause makes the constitution
superior to all contrary laws. Those who violate the supremacy clause
reduces an official to the level of a private citizen who can be sued.
Official could be a state actor under the 14th amendment, his infringement
upon due process rights could be challenged. In 1908 the Supreme Court
held that when a state official VIOLATES THE LAWS AND
CONSTITUTION OF THE UNITED STATES, THE OFFICER IS
STRIPPED OF HIS OFFICIAL OR REPRESENTATIVE CHARACTER
THE OFFICER IS 4€ce stripped of his official or representative character
and is subjected in his person to the consequences of his individual
conduct.4€ Ex parte Young, 209 U.S. 123, 123 (1908).

34. Which means that Michael B. Forte to be sued in his individual capacity
and official capacity. Because of his individual ongoing conduct that
violates and continues to violate the clearly established Constitutional
rights of steven palange and his minor daughter K.P., including but not
limited to, equal protections under the laws and continues to subject K.P.

and Steven Palange to deprivations of serious civil rights and serious

injury.

19
PRAYER FOR DECLARATORY RELIEF

WHEREFORE, Plaintiff requests that judgment be entered in his favor and against

Defendants as follows:

1.

That Michael Forte causes persons working on his behalf to engage in practices
and patterns that subject Mr. Palange to deprivations of federal, constitutional
and state protected rights.

And to issue a declaratory judgment declaring that Michael Forte causes and
enforces a policy of dishonest court and legal services and that policy causes
Mr. Palange to deprivation of his Constitutional Rights;

Declaring that Michael Forte causes and enforces a policy of tampering and
altering the transcripts of hearings concerning Mr. Palange;

Declaring that Michael Forte causes and enforces a policy of having off the
record, ex-parte, in chambers meetings to substitute and replace open and on
the record hearings concerning Mr. Palange;

Declaring that Michael Forte causes and enforces policies, practices and
customs that deprive Mr. Palange of his Constitutional rights to family
integrity, property, due process of law, equal protection under the laws and

honest court services and access to the public facilities of the courts.

20

 
Respectfullysubmitted,

Ste ——

By himself Pro Se,

 

 

10 Grandeville Ct., #934
Wakefield, RI 02879
(401) 225-0700

steven_palange@tlic.com

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL
ISSUES SO TRIABLE.

ERTIFICATION O RVICE

I hereby certify that on the 30th day of July, 2019 I emailed a copy of this
document to Attorney Sean Lyness and Justin J. Sullivan at

SLyness(@riag.ti.gov, jjsullivan@riag.ti.gov and Tamara Rocha at

trocha@courts.ri.gov

‘St en J. Palange, Pro Se

21

 
